       Case 3:18-cv-02279-RS Document 239 Filed 10/25/19 Page 1 of 6



 1   MANATT, PHELPS & PHILLIPS, LLP
     JOHN F. LIBBY (Bar No. CA 128207)
 2   E-mail: jlibby@manatt.com
     JOHN W. MCGUINNESS (Bar No. CA 277322)
 3   E-mail: jmcguinness@manatt.com
     EMIL PETROSSIAN (Bar No. CA 264222)
 4   E-mail: epetrossian@manatt.com
     11355 West Olympic Boulevard
 5   Los Angeles, California 90064
     Telephone: (310) 312-4000
 6   Facsimile: (310) 312-4224
 7   Attorneys for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE
 8   FOR JUST IMMIGRATION
 9   [Additional Counsel Listed on Signature Page]
10                          IN THE UNITED STATES DISTRICT COURT

11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13                                                   Case No. 3:18-cv-02279-RS
     CITY OF SAN JOSE et al.,
14                                                   Honorable Richard G. Seeborg
                         Plaintiffs,                 Department 3
15
                   vs.                               STIPULATION AND [PROPOSED]
16                                                   ORDER FURTHER EXTENDING
     WILBUR L. ROSS, JR., in his official capacity   DEADLINES FOR PLAINTIFFS’
17   as Secretary of the U.S. Department of          FORTHCOMING MOTION FOR
     Commerce et al.,                                ATTORNEYS’ FEES AND
18                                                   DEFENDANTS’ OBJECTIONS TO
                         Defendants.                 PLAINTIFFS’ BILL OF COSTS
19
                                                     Action Filed:    March 26, 2018
20                                                   Trial Date:      January 7, 2019
21

22

23

24

25

26

27

28
        Case 3:18-cv-02279-RS Document 239 Filed 10/25/19 Page 2 of 6



 1         Plaintiffs City of San Jose and Black Alliance for Just Immigration (collectively,
 2   “Plaintiffs”) and defendants Wilbur L. Ross, Jr., U.S. Department of Commerce, Dr. Steven
 3   Dillingham, and U.S. Census Bureau (collectively, “Defendants”), by and through their respective
 4   undersigned counsel, hereby jointly file this stipulation and request the Court’s approval of the
 5   same, as follows:
 6         WHEREAS, on March 22, 2019, the parties filed a Joint Stipulation and Order to Extend
 7   Time to File Bill of Costs and Motion for Attorneys’ Fees, agreeing to extend the time to file a
 8   bill of costs and motion for attorneys’ fees to 30 days after the issuance of the final, non-
 9   appealable administrative or judicial decision in this action (Docket No. 201) (the “March 22
10   Stipulation”);
11         WHEREAS, on March 25, 2019, the Court issued an Order approving the parties’ March 22
12   Stipulation and ordering “that the deadline to file a bill of costs and a motion for attorneys’ fees
13   shall be extended to 30 days after the issuance of the final, non-appealable administrative or
14   judicial decision” (Docket No. 202) (the “March 25 Order”);
15         WHEREAS, on August 1, 2019, the Court issued its Final Judgment After Remand, Order
16   of Vacatur, and Permanent Injunction in this action (Docket No. 228) (the “August 1 Judgment”);
17         WHEREAS, on August 9, 2019, the parties’ respective counsel met and conferred
18   telephonically and agreed in writing that the Court’s August 1 Judgment triggered the
19   30-day deadline set forth in the March 25 Order, and that Plaintiffs’ deadline to file a motion for
20   attorneys’ fees was September 3, 2019;
21         WHEREAS, on August 15, 2019, Plaintiffs filed their bill of costs (Docket No. 229), and
22   Defendants’ initial deadline to file objections to the bill of costs was August 29, 2019 (L.R. 54-2);
23         WHEREAS, with the Court’s approval, the parties subsequently extended Plaintiffs’
24   deadline to file their motion for attorneys’ fees and Defendants’ deadline to file their objections to
25   Plaintiffs’ bill of costs on a number of occasions to facilitate the parties’ settlement discussions
26   regarding the same (Docket Nos. 230–237);
27

28


                                                       1
        Case 3:18-cv-02279-RS Document 239 Filed 10/25/19 Page 3 of 6



 1           WHEREAS, the parties have continued to meet and confer in good faith and are very close
 2   to reaching an agreement regarding Plaintiffs’ forthcoming motion for attorneys’ fees and
 3   pending bill of costs, but require additional time to finalize their agreement and reduce it to
 4   writing; and
 5           WHEREAS, to facilitate the parties’ further discussions regarding Plaintiffs’ forthcoming
 6   fee motion and pending bill of costs, the parties hereby stipulate and jointly request to extend
 7   until November 8, 2019, both Plaintiffs’ deadline to file a motion for attorneys’ fees and
 8   Defendants’ deadline to file their objections to Plaintiffs’ bill of costs.
 9           NOW, THEREFORE, the parties hereby stipulate and agree, subject to the Court’s
10   approval, that Plaintiffs’ deadline for filing a motion for attorneys’ fees and Defendants’ deadline
11   for filing their objections to Plaintiffs’ bill of costs shall be extended to Friday, November 8,
12   2019.
13                                             Respectfully submitted,
14   Dated: October 24, 2019                   MANATT, PHELPS & PHILLIPS, LLP
15
                                               By: /s/ John F. Libby
16                                             John F. Libby
                                               John W. McGuinness
17                                             Emil Petrossian
                                               Andrew Case
18                                             Ana G. Guardado
                                               Olufunmilayo O. Showole
19                                             Mario R. Cardona
                                               11355 West Olympic Boulevard
20                                             Los Angeles, California 90064
                                               Telephone: (310) 312-4000
21                                             Facsimile: (310) 312-4224

22                                             LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                               UNDER LAW
23                                             Kristen Clarke
                                               Jon M. Greenbaum
24                                             Ezra D. Rosenberg
                                               Dorian L. Spence
25                                             1500 K Street, NW, Suite 900
                                               Washington, DC 20005
26                                             Telephone: (202) 662-8600
                                               Facsimile: (202) 783-0857
27

28


                                                        2
      Case 3:18-cv-02279-RS Document 239 Filed 10/25/19 Page 4 of 6



 1
                                  PUBLIC COUNSEL
 2                                Mark Rosenbaum
                                  610 South Ardmore Avenue
 3                                Los Angeles, California 90005
                                  Telephone: (213) 385-2977
 4                                Facsimile: (213) 385-9089
 5                                CITY OF SAN JOSE
                                  Richard Doyle, City Attorney
 6                                Nora Frimann, Assistant City Attorney
                                  Office of the City Attorney
 7                                200 East Santa Clara Street, 16th Floor
                                  San José, California 95113-1905
 8                                Telephone Number: (408) 535-1900
                                  Facsimile Number: (408) 998-3131
 9                                E-Mail: cao.main@sanjoseca.gov
10                                Attorneys for Plaintiffs
                                  CITY OF SAN JOSE and BLACK ALLIANCE
11                                FOR JUST IMMIGRATION
12   Dated: October 24, 2019      UNITED STATES DEPARTMENT OF JUSTICE
13                                JOSEPH H. HUNT
                                  Assistant Attorney General
14
                                  CARLOTTA P. WELLS
15                                Assistant Director, Federal Programs Branch
16

17                                 By: /s/ Carlotta P. Wells
                                   United States Department of Justice
18                                 Civil Division
19                                 1100 L Street, N.W., Room 11102
                                   Washington, DC 20530
20                                 Phone: (202) 514-4522
                                   Email: carlotta.wells@usdoj.gov
21
                                   Attorneys for Defendants
22                                 WILBUR L. ROSS, UNITED STATES
                                   DEPARTMENT OF COMMERCE, DR. STEVEN
23                                 DILLINGHAM, and UNITED STATES CENSUS
                                   BUREAU
24

25

26

27

28


                                          3
        Case 3:18-cv-02279-RS Document 239 Filed 10/25/19 Page 5 of 6



 1                                       FILER’S ATTESTATION
 2            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Mario R. Cardona hereby
 3   attests that concurrence in the filing of this document has been obtained from all the signatories
 4   above.
 5            Dated: October 24, 2019                      /s/ Mario R. Cardona
                                                              Mario R. Cardona
 6

 7

 8

 9                                     CERTIFICATE OF SERVICE

10            I hereby certify that on October 24, 2019, I served the foregoing with the Clerk of Court

11   using the CM/ECF system which will automatically send email notification of such filing to the

12   attorneys of record.

13            Dated: October 24, 2019                      /s/ Mario R. Cardona
                                                              Mario R. Cardona
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       4
        Case 3:18-cv-02279-RS Document 239 Filed 10/25/19 Page 6 of 6



 1                                                  ORDER
 2           The Court has received and reviewed the Stipulation and [Proposed] Order Re: Further

 3   Extending Deadlines for Plaintiffs’ Forthcoming Motion for Attorneys’ Fees and Defendants’

 4   Objections to Plaintiffs’ Bill of Costs filed jointly by the parties.

 5           NOW THEREFORE, for good cause shown, the Court hereby ORDERS that Plaintiffs’

 6   deadline for filing a motion for attorneys’ fees and Defendants’ deadline to file any objections to

 7   Plaintiffs’ pending bill of costs (Docket No. 229) shall be, and is hereby extended to Friday,

 8   November 8, 2019.

 9

10           IT IS SO ORDERED.

11

12   DATED: October ___,
                     25 2019                     ______________________________
                                                        Hon. Richard G. Seeborg
13                                                      United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        5
